DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21, 23, 32, 36, 38, 40, 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sowden et al. (U.S. Patent No. 5417693).
Sowden et al. discloses an apparatus comprising: a femoral knee component (30) and a holder (10) assembled thereon, in which the holder comprises; a pair of jaws (22) comprising: a first jaw (24) having a first femoral knee component engagement feature (28), a second jaw (24) having a second femoral knee component engagement feature (28)(Figure 1), a bridge (14) extending between the first jaw and the second jaw, the bridge being configured to allow the jaw s to move between an open configuration for engaging with a femoral knee component and closed configuration for disengaging from the femoral knee component (Column 5, Lines 53-64), and a handle connection feature (Column 6, Lines 39-52).
Regarding claim 20, each of the first femoral knee component engagement feature and the second femoral knee component engagement feature is hook-shaped and engageable with a slot of a corresponding medial or lateral surface of a femoral knee component. Although not show, it can be construed from the disclosure that the jaws 24 have a projection 28. The end of jaw 24 with projection 28 can be considered hook shaped.  
Regarding claim 21, the holder comprises a polymeric material (53-64).
Regarding claim 23, the bridge includes a hinge (20).
Regarding claim 32, the handle connection feature is a female member configured for removable receipt of a male member provided on the handle or vice versa (Column 6, Lines 39-52). Figure 1 and the cited section would indicate that the handle (46) has the female connection feature shaft (44) is the male connection feature.
Regarding claim 36, the holder is disposable (any item can be disposable).
Regarding claim 38, Sowden et al. discloses a method of inserting a femoral knee component into a resected femur comprising the steps of: (a) using a holder (10) which comprises a pair of jaws (22) comprising a first jaw (24) having a first femoral knee component engagement feature (28), a second jaw (24) having a second femoral knee component engagement feature (28), a bridge (14) extending between the first jaw and the second jaw, the bridge being configured to allow the jaws to move between an open configuration for engaging with a femoral knee component and closed configuration for disengaging from the femoral knee component (Column 5, Lines 53-64), and a handle connection feature (Column 6, Lines 39-52), using a femoral knee component (30), (b) gripping the femoral knee component with the first femoral knee component engagement feature of the first jaw and with the second femoral knee component engagement feature of the second jaw (Figure 1), (c) positioning the femoral knee component on the resected femur (Column 7, Lines 25-37), and (d) attaching a handle to the holder (Column 6, Lines 39-52).
Regarding claim 40, further comprising impacting the femoral knee component on the resected femur (Column 7, Lines 25-37). 
Regarding claim 41, the method further comprises disengaging the holder from the femoral knee component. It can be construed from the disclosure that after the implant is implanted that holder is removed from the knee component. 
Claim(s) 19, 25, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stacey (U.S. Publication No. 2014/0296929).
Stacey discloses an apparatus comprising: a femoral knee component (Fig. 10) and a holder (Fig. 4) assembled thereon, in which the holder comprises; a pair of jaws (72, 74) comprising: a first jaw (72) having a first femoral knee component engagement feature (76), a second jaw (74) having a second femoral knee component engagement feature (78), a bridge (4) extending between the first jaw and the second jaw, the bridge being configured to allow the jaw s to move between an open configuration for engaging with a femoral knee component and closed configuration for disengaging from the femoral knee component (Fig. 11), and a handle connection feature (122).
Regarding claim 25, each of the first jaw and the second jaw comprises a femoral knee component facing surface (48, 50), in which the femoral knee component facing surface of the first jaw includes a contour that is generally complementary- to the contour of a bearing surface of at least one of a lateral femoral condyle and a medial femoral condyle (Figure 11), and in which the femoral knee component facing surface of the second jaw has a contour that is generally complementary to a contour of a bearing surface of at least the other of the lateral femoral condyle and the medial femoral condyle (Figure 11).
Regarding claim 26, the femoral knee component facing surface of each of the first and second jaws is a femoral knee component contacting surface (Figure 11).
Claim(s) 19 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (U.S. Patent No. 6743258).
Keller discloses an apparatus comprising: a femoral knee component (10) and a holder (30) assembled thereon, in which the holder comprises; a pair of jaws (33) comprising: a first jaw (35) having a first femoral knee component engagement feature (46), a second jaw (40) having a second femoral knee component engagement feature (78), a bridge (47) extending between the first jaw and the second jaw, the bridge being configured to allow the jaw s to move between an open configuration for engaging with a femoral knee component and closed configuration for disengaging from the femoral knee component (Fig. 6), and a handle connection feature (31, connected to “handle 34).
	Regarding claim 31, the bridge includes a post extending from one of the first or second jaw members, the post being configured for sliding receipt within a bore within the other of the first or second jaw members (Figure 6). 

Allowable Subject Matter
Claims 24, 27-30, 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose an apparatus comprising a femoral knee component and a holder, the holder having a pair of jaws each having a femoral knee component engaging feature and a bridge extending from the first jaw to the second jaw. 
The bridge provided with a hinge which is formed from a thinned section of a polymeric material. 
	The hinge having a femoral knee component facing surface that is contoured to an intercondylar notch.
	It is also not disclosed that there is a handle connection feature that is provided on the first jaw and the second jaw. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775